Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 1 of 27

Michael J. Holmes
1431 Delgado Street R E C EF | V E D
San Antonio, TX 78207 JUN -2 2021

(626) 373-4331

 

Plaintiff Pro Se Litigant nl
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

Michael J. Holmes Civil Docket No.
Plaintiff(s), Verified Complaint
VS. Complaint For:
Orlando L. Garcia Violation of the
Defendants Plaintiffs 14th Amendment

Rights
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 2 of 27

Introduction

This suit is being filed under Title 42 United States Code Standard 1983 ("Section 1983")
alleging violations of the Plaintiffs Fourteenth Amendment equal protection rights . This lawsuit

request for injunctive relief and declaratory relief.

 

The Defendant has violated the Plaintiffs Fourteenth Amendment, equal protection rights, during
a pending lawsuit which has caused a controversy. The defendant actions are controversial,
with four pending lawsuits that each have different controversial claims which are a result of
violation of the Privileges or immunities clause is Amendment XIV Section 1, Clause 2 of the

United States Constitution that states " No states shall make or enforce any law which shall

abridge the privileges or immunities of citizens of the Unite States". The four Defendants in

the four lawsuits negligence and omission abridged the privileges or immunities of the

Plaintiff which caused controversy between the Plaintiff and the those defendants.

 

Denial of the Plaintiffs constitutional and civil rights are not a judicial function and conflicts

with any definition of a judicial function.

This complaint will include case references and cases where judges were held accountable

when their knowing and willing action fell outside the boundaries of their job description. That
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 3 of 27

failure to follow simple guidelines of their position makes a judges actions no longer a judicial

act but an individual act as the act represents their own prejudices and goals .

Case law states that when a judge acts as a trespasser of the law, when a judge does not follow
the law, they lose subject matter jurisdiction and the judge's orders are void , of no legal force or

affect.

Monetary Damages can be recovered from a judge if the Plaintiff can prove that the judge acted
beyond his or her legal; jurisdiction . It is in fact possible to obtain relief in equity against a

judge.

 

Jurisdictional Basis

I. Plaintiff claims federal jurisdiction pursuant to Article II] which extends the jurisdiction to

cases arising under the U.S. Constitution.

Il. Plaintiff brings this suit against the Defendant, pursuant to title 42 U.S. Code 1983 for

violations of protections, guaranteed to him by fourteenth amendment of the federal constitution.

III. Plaintiff Michael J Holmes is a natural person residing at 1431 Delgado Street, San Antonio

TX 78207

IV. Defendant is Orlando L. Garcia. 655 E. Cesar E. Chavez Blvd., San Antonio, TX 78206

 
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 4 of 27

The Plaintiff alleges the defendant, acting under color of state law, deprived plaintiff of a right

guaranteed under the United States Constitution or a federal statue.

 

Statement of Case

Title 42 U.S. Code 1983 Every person who, under color of any statue, ordinance, regulation
custom or usage of any state of territory subjects, or causes subjected to , any citizen of the
United States or other person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the constitution and laws, shall be liable to the party injured

in an action at law and suit in equity.

Due to the negligent act of the Defendant, the controversy between the Plaintiff and Defendant
has intensified and will continue to intensify which will cause irreparable harm and a inadequacy
of damages to the Plaintiff. Due to the negligent act of the Defendant the controversy between
the Plaintiff and the City of San Antonio Airport, the City Of San Antonio, James Knopp and the
Coty of San Antonio Office Of Risk Management has intensified and caused irreparable harm

and a inadequacy of damages to the Plaintiff.

The controversy surrounding the Defendants actions include:

1) Falsification of a Government Document. Chapter 73 of Title 18 of the United States Code
under Sarbanes -Oxley Act-Anyone who knowingly falsifies documents to "Impede, obstruct, or
influence " an investigation shall be fined or face a prison sentence of up to 20 years
(www.county.org, www.waltsanchez.com/blog). Falsifying documents is the act of intentionally

changing or modifying information on a document with the intention of misleading a person or
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 5 of 27

company. Falsifying documents is a criminal offense that involves the altering, changing,

modifying , passing or possessing of a document for an unlawful purpose.

It is considered a white collar crime and it can be included as part of other collateral crimes
(Legal match-Law Library-Article). In Texas , it is illegal to use false information to alter, create
, or sign a document for the purpose of harming or defrauding a person (Forgery-Tampering with
a Government Record). You may be arrested for falsifying documents if you engage in any of
the following Activities a) Altering or misrepresenting factual information and or destroying
information material to an investigation (TACA Annual Conference Falsification of a

Government Document).

2) Penal Code 37.10 Tampering with a Government Record is knowingly making a false entry in

a government document/record. When a person Intentionally destroys, conceals, removes, or
otherwise impairs the verity of a government record. "ORR". Makes presents, or uses any record,
document, or thing with knowledge of its falsity and with intent that it be taken as a genuine

government record (www.codes.findlaw.com).

3)Fraud is any illegal act characterized by deceit, concealment, or violation of trust.

4)Forgery is creating or altering a document with the intent to defraud someone. Altering
document without the permission, such as changing the date or time on a document (www.

texasdefensefirm.com)

5) 49 CFR 1570.5- Fraud and intentional falsification of records. No Person may make cause to
be made, attempt , or cause to attempt any of the following: (a) Any fraudulent or intentionally
false statement in any record or report that is kept, made, or used to show compliance with the

subchapter, or exercise any privileges under this chapter. (b) Any reproduction or alteration, for
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 6 of 27

fraudulent purpose, of any record, report, security program , access medium, or identification
medium issued under this subchapter or pursuant to standards in the subchapter

(www.law.cornell.edu).

6)Title 8 Chapter 37 Sec. 37.03 Aggravated Perjury. The person commits perjury if the false
statement is made in connection with an official proceeding. This offense, under this section is a
felony of the third degree(Acts 1973, 63rd Leg., p. 883, ch. 399, sec. 1, eff. Jan.1, 1974.
Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994)(www.statutues.capitol.texas.gov).

7)Public Corruption is a white collar crime- Public Corruption involves a breach of public trust
and/ or abuse of position by federal, state, or local officials and their private sector accomplices.
By broad definition of a government official, whether elected, appointed or hired may violate
federal law when he/she asks, demands, solicits, accepts, or agrees to receive anything of value

in return for being influenced in the performance of their official duties (www.law.cornell.edu).

 

First Controversial issue

The Defendant stated "Plaintiff Michael J. Holmes, proceeding pro se, filed these four cases on

March 16, 2021 by filing Motions to Proceed IFP". That is a false statement by the Defendant.
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 7 of 27

UNITEO STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

Michael J. Holmes
1431 Delgado
San Antonio TX US 78207

 

Case: 5:21-cv-80275
Instrument: 7
mgr

 

Attorneys admitted to practice in the Western District of Texas
must register for electronic filing.

Attorneys granted permission to appear pro hac vice must
immediately register for electronic filing.

For Pro Se/Prisoner Filers: You are not required to file
electronically or register for e-mail notification, however,
hon-prisoner pro se litigants may petition the Court for
permission to electronically file.

For all these matters, please visit our website at:
ww. txwd .uscourts .gov/CMECF

fh

 
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 8 of 27

Case 5:21-cv-00275 Documéh¥2oi2UZ1 Filed FILED |
Page 1 of 3 Apri 4
pril 26, 2021

CLEAK. U.S. DISTRICT COL RT

WESTERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT BY: Jt

WESTERN DISTRICT OF TEXAS DEPUTY

SAN ANTONIO DIVISION

MICHAEL J. HOLMES,
Plaintiff,

Yr

Civil Action No, 5:21-cv-00267-OLG

CITY OF SAN ANTONIO AIRPORT.
Defendant.

 

MICHAEL J, HOLMES,
Plaintiff,
Civil Action No. 5:21-¢ev-00274-OLG

an

 

CITY OF SAN ANTONIO,
Defendan:.

 

MICHAEL J. HOLMES,
Plaintiff, Civil Action No, 5:21-cv-00275-OLG
vw

JAMES KNOPP,
Defendant.

 

MICHAEL J. HOLMES,

00 C06 Gan 8OT 00% GOI LOD 8b 007 CON COR EOS ER DGS Oo G05 608 SOR 608 802 800 000 Gr Ue WOT GOR WOR UA UR BI Wy. OL LN SOP 504 400

Plaintiff,
Civil Action No. 5:21-cv-00276-OLG
Y
CITY OF SAN ANTONIO OFFICE OF
RISK MANAGEMENT,
Defendant.
ORDER

On this day, the Court considered the status of the above-captioned cases. Pursuant tv 28

US.C. § 636(b)(1)(B), United States Magistrate Judge Richard B. Farrer issued Report and
1
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 9 of 27

WAS D4 L°UV UL ID LWPUUUIIISTY eur even Rieu —

Page 2 of 3

Recommendations (the “R & Rs"’) that 5:2l-cv-267, 5:21-cv-274, and 5:21-cv-275 be
consolidated for all purposes. See duckel nu. 3. Likewise, Magistrate Judge Elizabeth S.
Chestney issued a Repon and Recommendation (the “R & Rs”) that 5:2) -cv-276 also be
consolidated with the above-captioned cases, See docket no, 3. Plaintiff has filed objections to
each R & R.

When a party objects to a magistrate judge's recommendation. the Court must make a de
ttove determination as to these portions of the recommendation to which an objection is made.
Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 646 (5th Cir. 1994); 28 U.S.C,

§ 636(b)(1): Fed. R. Civ. P. 72(b). Having reviewed the record and the applicable law. the Court
finds that cach R & R is correct, and that these cases should be consolidated.

Plainuff Michael J. Holmes, proceeding pro se. filed these four cases on March 16, 2021
by filing Motions to Proceed IFP. See docket no. |. All four lawsuits stem from a car accident at
San Antonio Airport on January 12, 202) in which Plaintiff sustained injuries. Plaintiff filed
essentially identical complaints against each of the above-captioned Defendants. As a result, the
R & Rs recommend consolidation of all four cases pursuant to Federal Rule of Civil Procedure
42¢a).

Plaintiff objects io the consolidation as he believes that each case will require different
evidence and different questions. He bases this assertion on the fact that the Defendants have
distinct roles in the accident. For instance, he asserts that he is suing Defendant Knopp for his
role in signing paperwork from the City of San Antonio, which he distinguishes from the role
that Defendant San Antonio Airport played in allegedly causing this accident. See docket no. 6.

The Court, however, agrees with both Magistrate Judge Farrer and Magistrate Judge

Chestney that consolidation is appropriate in this instance. Rule 42(a) provides that if “actions

iid
 

Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 10 of 27

Michael J. Halmes

“3 | Ao ac .

S20 Ratan rw VF 307
Queearim a a

-
a

(626) 373-433}

cs
Plaintiff Pro Se Litigant WN 4

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

Michael J. Holmes Case Number:
Plaintiffts), Complaint
vs SAOT 2
San Antonio Airport ™

Delendants

 
ACER

Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21

Michael J. Holmes

tq eee
Son Any Ley WE Vwacy

(626) 373-4331

Plaintiff Pro Se Litigant

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

Michael J. Holmes Case Number:
Plaintift(s), Complaint
vs. SA2 “il C A ogy ots
wi CAGs
James Kopp (1679780)

Defendants

Page 11 of 27

ee i

i306
Rey

Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 12 of 27

oc

Michael J. Holmes

43h Delacdo

Sen Prodan io WK 18267 OL
Wahuianmaar mes ony g
(626) 373-4331 PEM oc

Plaintiff Pro Se Litigant — An :

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

Michael J. Holmes Case Number:
Plaintiffs), Complaint
vs.
City Of San Antonio Office of Risk Management A © i C A O a 4 6
Defendants

JKP
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 13 of 27

Michael J. Halmes

M43 Oolrodc

      

Sc Antenne AK WIG
Aegina Aoi od

(626) 373-433]

WIA ;

Plaintiff Pro Se Litigant

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

Michael J. Holmes Case Number:

Plaintifi(s), Complaint

¥S.

City OF San Antonio S A’ Lu iy 0 ks @ “fe

Defendants

BAL his

 
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 14 of 27

The Controversy is:

The Defendant intentionally changed and modified the information regarding the Plaintiffs
complaint. The Defendant changed and modified the information regarding the Plaintiffs
complaint with the intention of misleading the federal court. The Defendant knowingly made a
false entry regarding the Plaintiffs complaint. The Defendant violated the Plaintiffs trust by
engaging in actions of deceit and concealment of the facts presented in the Plaintiffs complaint.
The Defendant made a fraudulent and intentional false statement on a/any record that is kept
(Report and Recommendation order on March 30th 2021 and on the order, ordered on May 7th,

2021).

The Defendants action are a breach of public trust and abuse the Defendants position. The

Defendant made a false statement in connection to an official proceeding.

Falsification of a Government Document. Chapter 73 of Title 18 of the United States Code under
Sarbanes -Oxley Act. Falsifying documents is the act of intentionally changing or modifying

information on a document with the intention of misleading a person or company.

Penal Code 37.10 Tampering with a Government Record is knowingly making a false entry in a

government document/record

Fraud is any illegal act characterized by deceit, concealment, or violation of trust.

49 CFR 1570.5- Fraud and intentional falsification of records. No Person may make cause to be
made, attempt , or cause to attempt any of the following: (a) Any fraudulent and or intentionally

false statement in any record or report that is kept
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 15 of 27

Public Corruption is a white collar crime- Public Corruption involves a breach of public trust

and/ or abuse of position by federal, state, or local officials and their private sector accomplices

Title 8 Chapter 37 Sec. 37.03 Aggravated Perjury. The person commits perjury if the false
statement is made in connection with an official proceeding. This offense, under this section is a
felony of the third degree(Acts 1973, 63rd Leg., p. 883, ch. 399, sec. 1, eff. Jan.1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994)(www.statutues.capitol.texas.gov).

 

Second Controversial issue

The Defendant states "After reviewing the R&Rs and the record , the court agrees that these
cases meet all five factors. The action are presently pending in the same court with the same
Plaintiff. Despite Plaintiffs’ assertion, there will be common questions of law and fact for all
four cases, as they arise out of the same accident. The court disagrees with Plaintiff that
consolidation will risk either prejudice or confusion. and Finally, consolidation will certainly

promote judicial economy".
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 16 of 27

Case 5:21-cv-00275 Documéhv20/2U2Z1 Filed # ELEM 7
Page lof 3 April 26, 2021
CLERK, U.S. DISTRICT COL RT
WESTERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT BY: Jl
WESTERN DISTRICT OF TEXAS DEPUTY
SAN ANTONIO DIVISION

MICHAEL J. HOLMES,
Plaintiff,

¥,

Civil Action No. $:21-¢¥-00267-OLG

CITY OF SAN ANTONIO AIRPORT.
Defendani.

 

MICHAEL J. HOLMES,
Plaintiff,

Civil Action No. 5:21-ev-00274-OLG

v.

 

CITY OF SAN ANTONIO,
Defendant.

 

MICHAEL J. HOLMES,

Plaintiff, Civil Action No. 5:21-cv-00275-OLG

ve

JAMES KNOPP,
Defendant.

0000 on cree new nn cnn w ewer e meee cnesuneesanencenasenses

MICHAEL J. HOLMES,
Plaintiff,
Civil Action No. 5:21-cv-00276-OLG

YY.

CITY OF SAN ANTONIO OFFICE OF
RISK MANAGEMENT,
Defendant.

00h 006 3OR GOT 00 COR 8OR 8OT ON 00) GOR EOS BE 86S O00 6G8 608 8Ob 600 90m bGe O0n oe COR UO SOR OD i ME MR UY. OR CON BOD 50% 400

ORDER
On this day, the Court considered the status of the above-captioned cases. Pursuant tu 28

U.S.C. § 636(b)(1)(B), United States Magistrate Judge Richard B. Farrer issued Report and
1
 

Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 17 of 27

WASe DELVE FD LULU TY GT ee + Pie 7

Page 2 of 3

Recommendations (ihe “R & Rs") that 5:2 -cv-267, 4:21 -cv-274, and 5:21-cv-275 be
consolidated for all purposes. See docket no. 3. Likewise, Magistrate Judge Elizabeth S.
Chestney issued a Report and Recommendation (the “R & Rs”) that §:21-cv-276 also be
consolidated with the above-captioned cases, See docket no. 3. Plaintiff has filed objections to
each R & R.

When a party objects to a magistrate Judge's recommendation. the Court must make a de
novo determination as to those portions of the recommendation to which an objection is made.
Kreimerman v, Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 646 (5th Cir. 1994); 28 U.S.C.

§ 636(b)(1): Fed. R. Civ. P. 72(). Having reviewed the record and the applicable law, the Court
finds that cach R & R is correct. and that these cases should be consolidated.

Plaintiff Michael J. Holmes, proceeding pro se, filed these four cases on March 16, 2021
by filing Motions to Proceed IFP. See docket no. 1. All four lawsuits stem from a car accident at
San Antonio Airport on January 12, 2021 in which Plaintiff sustained injuries. Plaintiff filed
essentially identical complaints against each of the above-captioned Defendants. As a result, the
R & Rs recommend consolidation of all four cases pursuant to Federal Rule of Civil Procedure
42(a).

Plainuiff objects to the consolidation as he beheves that each case will require different
evidence and different questions. He bases this assertion on the fact that the Defendants have
distinct roles in the accident. For instance, he asserts that he is suing Defendant Knopp for his
role in signing paperwork from the City of San Antoniv, which he distinguishes from the role
that Defendant San Antonio Airport played in allegedly causing this accident. See docket no. 6.

The Court, however, agrees with both Magistrate Judge Farrer and Magistrate Judge

Chestney that consolidation is appropriate in this instance. Rule 42(a) provides that if “actions

nw
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 18 of 27

 

Case S(ZI-Cv-UU2TS DUCUnnanneuzezr Prec
Page 3 of 3

before the court involve a common question of law or fact, the court may . . . consolidate the
actions.” Fed R. Civ. P. 421a1. Courts should consider the following five factors in determining
whether consolidation is appropriate: (11 Whether the actions are pending in the same sour: (2)
whether there are common paries: 3! whether there ure common questions of law or fact: (41
whether there is risk of prejudice or confusion versus a risk of Inconsistent adjudicauions it the
cases are tried separately. and (5) whether consolidation will promote judicial economy. See
Parker vy, Hvperdvnamics Corp.. 126 F. Supp. 3d $30. $35 (S.D. Tex. 2015) (citing Frazier v.
Garrison LS.D., 980 F.2d 1514, 1531 (Sth Cir. 1993)).

After reviewing the R & Rs and the record, the Coun agrees that these cases meet all five
factors. The actions are presently pending in the same court with the same Plaiautf. Despite
Plaintiffs assertion. there will be common questions of law and fact for all four cases. as they
arise out of the same accident, The Court disagrees with Plaintiff that consolidation will risk
cither prejudice or confusion. And, finally. consolidation will certainly promote judicial
cconomy. Accordingly. the R & Rs in each case are hereby ADOPTED. and the four cases will
be consolidated into the first-filed case, which is Cause Number 5:21-cv-00267-OLG-RBF.,

IT IS THEREFORE ORDERED that the R & Rs are ADOPTED, and 5:21-cv-00274-
OLG-RBF, 5:21-cv-00275-OLG-RBF, and 5:2 |-cv-276-OLG-ESC are CONSOLIDATED into
§:21-cv-00267-OLG-RBF. IT IS FURTHER ORDERED that 5:21-cv-00274-OLQ-RBF, 5:21-
ev-00275-OLG-RBF, and 5:21 -cv-276-OLG-ESC are ADMINISTRATIVELY CLOSED.

lt is so ORDERED.

SIGNED this 26th day of April. 2021. VW

ORLANDO L. GARCIA
Chief United States District Judge
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 19 of 27

The Defendant references case Parker v. Hyperdynamics Corp., 126 F. Supp. 3d 830, 835 (S.D.
Tex. 2015) (citing Frazier v. Garrison I.S.D., 980 F.2d 1514, 1531 (Sth Cir.1993). This case
involves the Plaintiff requesting that the Plaintiff cases be consolidated and the court denied the

Plaintiffs request and dismissed the case.

The case reference that was given by the Defendant to justify why consolidation will promote
Judicial economy is irrelevant to the Plaintiffs controversial claims in the four cases. The
Defendant did not provide the Plaintiff a reason for instilling the promotion of judicial economy
in this case. The Defendant conclusionary statement to allow judicial economy in this case is

without a legal cause.

The Controversy is:

The Defendant knowingly made a false entry regarding instilling the promotion of judicial
economy in the Plaintiffs cases. The Defendant violated the Plaintiffs trust by engaging in
actions of deceit and concealment of the facts presented in the Plaintiffs complaint. The
Defendant made a fraudulent and intentional false statement in (any record that is kept). The
Defendants action are a breach of public trust and abuse the Defendants position. The Defendant

made a false statement in connection to an official proceeding.

Falsification of a Government Document. Chapter 73 of Title 18 of the United States Code under
Sarbanes -Oxley Act. Falsifying documents is the act of intentionally changing or modifying

information on a document with the intention of misleading a person or company.

Penal Code 37.10 Tampering with a Government Record is knowingly making a false entry in a

government document/record
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 20 of 27

Fraud is any illegal act characterized by deceit, concealment, or violation of trust.

49 CFR 1570.5- Fraud and intentional falsification of records.No Person may make cause to be
made, attempt , or cause to attempt any of the following: (a) Any fraudulent and or intentionally

false statement in any record or report that is kept

Public Corruption is a white collar crime- Public Corruption involves a breach of public trust

and/ or abuse of position by federal, state, or local officials and their private sector accomplices

Title 8 Chapter 37 Sec. 37.03 Aggravated Perjury. The person commits perjury if the false
statement is made in connection with an official proceeding. This offense, under this section is a
felony of the third degree(Acts 1973, 63rd Leg., p. 883, ch. 399, sec. 1, eff. Jan.1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994)(www.statutues.capitol.texas.gov).

 

Case Study

1) In 2015-2016, City of El Paso's Internal Audit Office assisted TX in reviewing the
expenditures on the selective Traffic Enforcement Program award to the City Of EL Paso. After
a detailed audit, 24 El Paso Police officers were identified that might have violated the STEP
Grant Guidelines. 24 officer were referred to El Paso County District Attorney's Office. 17
Officers were indicted by the District Attorney's Office. The 17 officers were charge with
"Falsifying a Government Document" for listing false information on the Daily Log Sheets used
to report their overtime. The items identified as falsified including the following a) Hours

worked, b) units used, c) location d) Old Ticket, e) Equipment used. The EPPD lost 17 highly
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 21 of 27

trained Police Officers. The City of EL Paso received $38,677.25 in restitution, and numerous
daily newspaper articles were written and TV shows were done on the incident(TACA Annual

Conference Falsification of a Government Document).

 

References:

1. Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987); and Abagninin v.
AMAVAC Chem. Corp., 545 F.3d 733,742-43 (9th Cir.2008) which states the court's authority
includes sua sponte dismissal of claims against defendants who have not been served and

defendants who have not yet answered or appeared.

The Plaintiff was unable to find the Defendants home address. The Defendant serve the
Defendant via mail at (1) Orlando L. Garcia. 655 E. Cesar E. Chavez Blvd., San Antonio, TX
78206. The Plaintiff prays the case is not dismissed if the Defendant fails to respond. The
Plaintiff will have documents that show the day and time the documents were served to all

locations.

The two clerks (Natasha and I a forgot the other clerks name) at the Federal Court building
located at 655 E. Cesar E. Chavez Blvd., San Antonio, TX 78206 tells the Plaintiff when he files
a lawsuit requesting a fee waiver to not serve the Defendant until the Fee Waiver has been

accepted.

 

2. Zumani v Carnes, 491 F.3d 990, 996 (9th Cir.2007) (internal quotation marks and citation

omitted). When considering whether a complaint states a claim, a court must accept as true all of
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 22 of 27

the material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir. 2011).
The court, however, does not have to accept as true allegations that are unwarranted deductions
of facts, or unreasonable inferences. In re Gilead Scis.Sec.Litig., 536 F.3d 1049, 1055 (9th Cir.
2008) states although a complaint does not need to include factual allegations, it must contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on it face."
Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quaoting reference Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)). A claim is deemed facially plausible when it "allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged."This claim provides
sufficient information of underlying facts to give fair notice and to enable the Defendant to

defend effectively (Starr v. Baca, 652 F.3d 1202, 1216 ((9th Cir.2011)).

The Plaintiff has provided the Defendant the facts on every controversial claim.

3.Lopez vs Smith 203.f3d 1122, 1126-30 (9th Cir.2000). In the result where the court finds the
complaint should be dismissed for failure to state a claim, the court has discretion to dismiss with
or without leave to amend. Leave to amend should be granted if it appears possible the defects

in the complaint could be corrected , especially if the plaintiff is pro se. ID. at 1130-31; see also

Cato v. United States, 70 F3d 1103, 1106 (9th Cir.1995).

The Plaintiff prays, that if there is something that is not correct in this complaint, that the court
will allow the Plaintiff to amend it. The Plaintiff is working hard trying to make this process go
smoothly for the court. Please give the Plaintiff the opportunity to amend anything that is not

correct. "Woods v. Carey, 525 F.3d 886,889-90 (9th Cir.2008) (citation omitted).

4.Kentucky v. Graham, 473 U.S. 159, 169-70 (1985) ; Edelman v. Jordan, 415 U.S. 651 (1974);

Ex Parte Young, 209 U?.S. 123 (1908). State officials sued in their official capacity, the Eleventh
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 23 of 27

Amendment immunizes state officials sued in their official capacity from claims for retrospective
relief (including monetary damage claims) but does not immunize them from claims for

prospective relief (such as forward-looking injective relief).

5. 42 U.S.C. 1983; see West v. Atkins, 487 U.S. 42, 48 (1988). In order for a Plaintiff to make a
claim for a civil rights violation under section 1983, the Plaintiff must allege that a particular
defendant, acting under color of state law, deprived plaintiff of a right guaranteed under the

United States Constitution or a federal statue.

6.Swarthout v. Cooke, 562 U.S. 216,219 (2011). The analysis of due process "proceeds in two
ways: We first ask whether there exists a liberty or property interest of which a person has been
deprived , and if so we ask whether the procedures followed by the estate were constitutionally

sufficient.”

7.City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). "The Equal
Protection Clause of the fourteenth Amendment commands that no state shall 'deny to any
person within its jurisdiction the equal protection of the laws,’ which is essentially a direction
that all persons similarity situated should be treated alike (quoting Plyler v. Doe, 457 U.S. 202,

216 (1982).

Following the Due Process guidelines is a law the Defendant did not follow for the Plaintiff.

8.FED.R.CIV.P.8(a),(d) (a complaint must contain a "short and plain statement of the claim
showing the pleader is entitled to relief," and " each allegation must be simple, concise, and

direct").
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 24 of 27

Short statement- The Defendant has caused a controversy by violating the Plaintiffs Fourteenth
Amendment, equal protection rights, during a pending lawsuit. The defendant actions are
controversial, with four pending lawsuit that each have different controversial claims.

Requested Relief- Injunctive Relief, Declaratory Relief

9.Broadman v. Commission on Judicial Performance (1998) 18 Cal.4th 1079, 1090 [77
Cal.Rptr.2d 408, 959P.2d 715] (Broadman).)" Evidence of a charge is clear, and convincing so

long as there is a ‘high probability’ that the charge is true."

 

Reference: Judges Held Accountable

1) Judge Kelly A. MacEachern

Orange County Superior Court since 2003

Charged with making false and misleading statements

Commission on Judicial Performance ordered that the judge be removed from her judicial office

and disqualified from acting as a judge.

2) Judge James M. Brooks

Orange County Municipal Court since 1986

(Haluck v. Ricoh Electronics, Inc. (2007) 151 Cal.App.4th 994.)

Misconduct committed while presiding over the trial:

a) "Overruled" signs
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 25 of 27

b)The Twilight Zone

The judge gave free rein to the defendant lawyer to deride and make side remarks at will, at the

expense of the Plaintiff, which violates canon 3b(3).

c) Comments During the reading of Stevenson Deposition

Commission on Judicial Performance ordered public admonishment

3) Judge Moruza

Alameda County Superior Court

Misconduct committed while presiding over the trial:

a) Comments in People v. Rupple

Commission on Judicial Performance ordered public admonishment

4) Judge Coats

San Diego County Superior Court

Misconduct committed:

1 Judge Coats ' Prior Discipline and Guidance

2) Judge Coats’ Abuse of the Prestige of Judicial Office and Misuse of Court Resources

Commission on Judicial Performance ordered public admonishment

5) Judge O ‘Flaherty

Placer County
Case 5:21-cv-00517-DAE-AD4 Document1-1 Filed 06/02/21 Page 26 of 27

Misconduct Committed in case: Herold v. Golden | Credit Union (Super. Ct. Placer County, No.

RSC13621)

Commission on Judicial Performance ordered public censure
1)Finding concerning the hearing before Judge O'Flaherty
2)Finding Concerning Evidence of Threats or Intimidation

3) Finding concerning Issuance of an order

4) Findings Concerning Embroilment and Due Process Violation
5) Prior Discipline

6) Willful misconduct: Un judicial conduct that is committed in bad faith by a acting judge in

their judicial capacity.(Broadman, supra, 18 CAI.4th at p. 1091.)

7) Failure to comply with the California Code of Judicial Ethics canons of judicial ethics is
generally considered to constitute un judicial conduct. (Adams v. Commission of Judicial
Performance(Adams)(1994) 8 Cal.4th 630, 662 [34 Cal.Rptr.2d 641, 882 P.2d 358].) The judge
violated canons 1( a judge shall uphold the integrity of the judiciary), 2A (a judge shall respect
and comply with the law), 3B(2) ( a judge shall be faithful to the law and 3B(7) (a judge shall

accord every person who has a legal interest in the preceding the right to be heard.

8) Judge acts in bad faith (1)performing judicial acts knowing that that act is beyond the judges

lawful judicial power

 
Case 5:21-cv-00517-DAE-AD4 Document 1-1 Filed 06/02/21 Page 27 of 27

Respectfully Submitted

 

Michael Holmes

1431 Delgado Street

San Antonio, TX 78207

(626) 373-4331

 

Statement of Verification

I have read the above complaint and it is correct to the best of my knowledge.

BLE; oe a
fe “up
i. 400 i
Michael Holmes
1431 Delgado Street

San Antonio, TX 78207

(626) 373-4331
